Case: 12-3178     Document: 13    Page: 1   Filed: 10/04/2012




          NOTE:   This order is nonprecedential.

   Wntteb ~tate~ (!Court of §ppeaI~
       for tbe jfeberaI QCtrcutt

                   DAVID R. MASON,
                      Petitioner,

                            v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                           AND
    DEPARTMENT OF HOMELAND SECURITY,
                Intervenor.


                        2012-3178


   Petition for review of the Merit Systems Protection
Board in case no. AT1221090728-B-1.


                      ON MOTION


                       ORDER
    The Department of Homeland Security (DHS) moves to
reform the caption to name the Merit Systems Protection
Board as the respondent, for leave to intervene, and for an
extension of time for the Board and DHS to file their
response briefs.
Case: 12-3178        Document: 13   Page: 2   Filed: 10/04/2012




DAVID MASON V. MSPB                                        2


     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of
jurisdiction. Thus, the Board is the proper respondent in
this petition for review.
      Accordingly,
      IT Is ORDERED THAT:

    The motions are granted. The revised official caption
is reflected above. The Board's and DHS' responsive
briefs are due within 21 days of the date of filing of this
order.

                                     FOR THE COURT


   OCT 04 2012                        /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: David R. Mason
    Antonia Ramos Soares, Esq.
    Calvin Morrow, Esq.
s21